Citation Nr: 1532618	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  11-26 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for non-small cell lung cancer, to include as due to exposure to asbestos and/or fuel, for substitution and accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to service connection for glucose-6-phosphate dehydrogenase (G6PD) deficiency, for substitution and accrued benefits purposes.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU), for substitution and accrued benefits purposes.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from June 1976 to June 1979.  He died in September 2009; the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  A notice of disagreement was received in October 2010, a statement of the case was issued in August 2011, and a VA Form 9 was received in October 2011.  Jurisdiction over the matter is retained by the RO in Winston-Salem, North Carolina.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the claim.

As a preliminary matter, the Board notes that for claimants who died on or after October 10, 2008, (as is the case here), the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the Appellant for purposes of processing the claim to completion.  

In this case, the record reflects that in November 2014, the RO determined the Appellant was the surviving spouse of the Veteran, and that she was a proper person to be substituted as claimant in the Veteran's claims for VA benefits, which were pending at the time of his death.  See November 2014 letter.  However, the RO has adjudicated the claims solely for accrued benefits purposes pursuant to 38 U.S.C.A. § 5121.  

There is an important distinction between the law governing a claim for accrued benefits upon the death of a beneficiary and claims regarding substitutions of claimants in the case of death of a claimant.  38 U.S.C.A. §§ 5121, 5121A (West 2014).  When adjudicating the accrued benefits claims, only the evidence record at the time of death may be considered as the basis for a determination on the merits of the claim. 

When a properly qualified substitute claimant continues the pending claim in the footsteps of the Veteran after death, additional development of the record may be undertaken if deemed appropriate or necessary to adequately adjudicate the merits of the claim.  A substitute claimant may submit additional evidence in support of the claim.  In addition, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence for substituted claimants.  

Thus, it is to the Appellants' benefit to have the claim adjudicated as a substitute claimant pursuant to the newly enacted 38 U.S.C.A. § 5121A, rather than as the RO adjudicated them pursuant to 38 U.S.C.A. § 5121.  Therefore, any eligible survivor submitting a claim for accrued benefits will be considered as requesting to substitute and may be able to submit additional evidence in support of the claim.  The Board has therefore recharacterized the issues on appeal.

In September 2014 and April 2015, the Board remanded these claims for additional development.

The issues of entitlement to service connection for G6PD deficiency and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Appellant, the Veteran's non-small cell lung cancer was causally or etiologically due to exposure to asbestos during service.

2.  The Veteran died in September 2009; the cause of death was lung cancer.


CONCLUSIONS OF LAW

1.  Service connection for non-small cell lung cancer is established.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Appellant, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Non-Small Cell Lung Cancer

The Appellant seeks entitlement to service connection for the Veteran's non-small cell lung cancer.  The Appellant asserts that the Veteran's lung cancer was due to exposure to asbestos and fuel during service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.

Importantly, the Board notes that exposure to asbestos has been conceded based on the Veteran's personnel records, which indicate that he served in the Navy as a boatswain's mate.

As an initial matter, the Veteran was diagnosed with non-small cell carcinoma of the right upper lobe in January 2009.  See January 2009 Surgical Pathology Final Report.  The Board therefore finds that the evidence demonstrates a diagnosis, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, as noted previously, exposure to asbestos is conceded. 

In March 2012, a private physician, specializing in pulmonary medicine, submitted a statement.  The Veteran's history was noted, including his exposure to asbestos products while serving in the Navy.  The physician opined that the Veteran's lung cancer was causally related to exposure to asbestos, as well as to prior cigarette smoking. 

In December 2013, the Veteran's private treating physician, with board certification in hematology and oncology, submitted a statement.  The physician stated that they were familiar with the Veteran's history of lung cancer and exposure to asbestos while serving in the military.  The physician opined that it was possible the Veteran's asbestos exposure could have been a contributing factor to the development of his lung cancer.

A VA medical opinion was obtained in December 2014, at which time the examiner opined that it was less likely as not the Veteran's lung cancer was a result of exposure to asbestos during service.  The examiner explained that there were no findings of asbestosis documented in the Veteran's medical records.  

The Board notes that the December 2014 VA opinion failed to discuss whether exposure to asbestos produces lung cancers other than asbestosis and mesothelioma, such as the Veteran's non-small cell carcinoma.  As such, an addendum opinion was requested.

An addendum opinion was obtained in April 2015.  The VA examiner opined that the Veteran's non-small cell carcinoma of the lung was as likely as not causally or etiologically due to service, to include exposure to asbestos and/or fuel.  The examiner noted that the Veteran was exposed to asbestos during service and that he was also a smoker.  The examiner stated that although it is more probable that smoking was the main cause of the Veteran's lung cancer, asbestos exposure could not be ruled as a direct contributor in the etiology of the lung cancer.  The examiner explained that asbestos exposure typically produces mesothelioma or asbestosis, but also can cause cancer in the lung parenchyma, which is the type of cancer the Veteran had.  The examiner added that additionally, x-ray readings from 2004 demonstrated bilateral asbestosis.

The RO then requested clarification of the April 2015 opinion.  In June 2015, the examiner responded by stating that there was no conflict in the prior opinion.  The examiner explained that it was impossible to determine if the cause of the Veteran's lung cancer was asbestos, smoking, or both together, but certainly, exposure to asbestos could be a cause.  The examiner stated that because asbestos could not be ruled out, the opinion was given that it is as likely as not that the Veteran's lung cancer was caused by exposure to asbestos.

The Board acknowledges the multiple physicians' positive nexus opinions concerning the etiology of the Veteran's non-small cell lung cancer.  In view of the totality of the evidence, resolving all doubt in favor of the Appellant, the Board finds that the evidence indicates the Veteran's non-small cell lung cancer was causally or etiologically due to exposure to asbestos.  Multiple physicians have indicated that it is at least as likely as not that the Veteran's lung cancer was due to exposure to asbestos.  The Board notes the negative VA opinion from December 2014; however, this opinion focused on asbestosis and did not provide a discussion on whether exposure to asbestos produces lung cancers other than asbestosis and mesothelioma, such as the Veteran's non-small cell carcinoma.

Accordingly, the Board finds that element (3) under Shedden, nexus, has been satisfied.  See Shedden, supra. 

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the service-connection claim is granted.

III.  Entitlement to Service Connection for the Cause of the Veteran's Death

The Veteran died in September 2009.  The Appellant seeks Dependency and Indemnity Compensation (DIC) through a claim to establish service connection for the cause of the Veteran's death.  

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The Veteran's immediate cause of death was lung cancer.  See October 2009 Death Certificate.  As a result of this Board decision, entitlement to service connection for non-small cell lung cancer has been granted.  Therefore, the evidence indicates that the Veteran's principal cause of death was a service-connected disability, and the Appellant's claim for entitlement to service connection for the cause of the Veteran's death is granted.


ORDER

Entitlement to service connection for non-small cell lung cancer is granted.

Entitlement to service connection for the cause of the Veteran's death is granted.


REMAND

The Appellant seeks entitlement to service connection for G6PD deficiency and a TDIU.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

G6PD Deficiency

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the April 2015 Remand, the RO was instructed to obtain a medical opinion regarding whether the Veteran's G6PD deficiency was a congenital disease or defect.  If determined to be a disease, the examiner was requested to opine as to whether it was aggravated by exposure to asbestos and/or fuel during service.

A medical opinion was obtained in June 2015.  The examiner opined that the Veteran's G6PD deficiency was a congenital disease.  The examiner then opined that there was no documented evidence that the disorder was aggravated by military service, and explained that asbestos is not listed as one of the chemicals that is known to cause an exacerbation of G6PD deficiency.  

The examiner failed to discuss the Appellant's contention that exposure to fuel during service aggravated the Veteran's G6PD deficiency.  On remand, an addendum medical opinion must be obtained.

TDIU

The Appellant seeks entitlement to a TDIU for the Veteran, for substitution and accrued benefits purposes. 

As a result of this Board decision, the Appellant has been granted entitlement to service connection for the Veteran's non-small cell lung cancer.  The granting of this claim requires a disability rating to be assigned by the agency of original jurisdiction, which in turn, could affect whether the Veteran meets the schedular criteria for a TDIU. 

Accordingly, the Board finds that the claim for entitlement to a TDIU cannot be adjudicated until agency of original jurisdiction assigns an initial disability rating for the now service connected non-small cell lung cancer.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).


	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion from a VA physician with knowledge of blood disorders, preferably a hematologist.  

The claims file must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has bene reviewed.

Please opine as to whether the Veteran's G6PD was clearly and unmistakably (obviously or manifestly) not aggravated by exposure to fuel during service.  In this context, aggravation has occurred where there is an increase in disability beyond the natural progress of the disease.

The examiner must offer comments and opinion regarding the Appellant's contention that exposure to fuel during service aggravated the Veteran's G6PD deficiency.

In doing so, the examiner must acknowledge symptoms reported during and after service, and discuss and medical AND lay evidence of a continuity of symptomatology.

2.  The agency of original jurisdiction shall implement the Board's decision awarding service connection for non-small cell lung cancer.  

3.  Following the assignment of an initial disability rating for the service connected non-small cell lung cancer, the agency of original jurisdiction shall readjudicate the issues of entitlement to a TDIU and entitlement to service connection for G6PD deficiency.

4.  If the issues remain denied, the Appellant shall be provided with a Supplemental Statement of the Case and afforded a reasonable period of time within which to respond thereto.

5.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  

The Board intimates no opinion as to the outcome of this case.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


